Citation Nr: 1829355	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  12-33 693A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar sprain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to December 1977 and November 1978 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2012 rating decision granted an increased (20 percent) rating to the Veteran's back disability, effective February 18, 2011.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge. In June 2017, the Board remanded for additional development.  

An April 2018 rating decision granted an increased (40 percent) rating to the Veteran's back disability, effective October 9, 2009.


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his Board appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his entire appeal via an April 2018 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to a rating in excess of 40 percent for lumbar sprain with degenerative joint disease is dismissed.




		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs